Title: To George Washington from Pierce Butler, 8 August 1789
From: Butler, Pierce
To: Washington, George



Sir.
[New York] Saturday the 8th of August 1789

I request Your Excellency’s indulgence for troubling You with the perusal of the enclosed Letters—two of them are of a publick Nature, and Contain much information respecting Indian Affairs in the Southern Country; they merit attention—the third is of a private Nature from Judge Drayton, who I believe is known to You; He is a Man of Abilities, and real information in His profession—I shoud have waited on You with these letters were I not obliged to Indulge my leg. I have the honor to be with great respect & Esteem sir—Yr Excellency’s Most Obedt hble Servt

P. Butler

